 


109 HRES 1014 IH: Recognizing the life of Erskine 
U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1014 
IN THE HOUSE OF REPRESENTATIVES 
 
September 19, 2006 
Mr. Barrow submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Recognizing the life of Erskine Erk Russell and his outstanding contributions to the University of Georgia, Georgia Southern University, the State of Georgia, and the United States. 
 
 
Whereas Erskine Erk Russell was born on July 23, 1926, in Birmingham, Alabama;  
Whereas Erk Russell graduated from Auburn University with bachelor's and master's degrees, while earning 10 letters in football, basketball, baseball, and tennis;  
Whereas Erk Russell started his football coaching career in 1950 at Henry W. Grady High School in Atlanta, Georgia, winning the Georgia AA State Championship in 1953;  
Whereas Erk Russell held assistant coaching jobs at Auburn University and Vanderbilt University, before joining the University of Georgia’s football coaching staff in 1964;  
Whereas Erk Russell spent 17 years with the Georgia Bulldogs, coming to prominence as coordinator of the Junkyard Dawgs defense;  
Whereas Erk Russell inspired University of Georgia football players to perform at their best, teaching life-long lessons to generations of Bulldogs;  
Whereas Erk Russell left the Georgia Bulldogs after the team won the national championship in 1980 to build Georgia Southern University’s first football team since 1941;  
Whereas Erk Russell led the Georgia Southern University Eagles to Division I–AA championships in 1985, 1986, and 1989, achieving an 83–22–1 record during his eight seasons as head coach;  
Whereas Erk Russell was a respected mentor, coach, and friend in the Georgia Southern University community, and was a beloved figure throughout the State of Georgia;  
Whereas Erk Russell retired in 1989 after a 15–0 season and his third Division I–AA championship;  
Whereas Erk Russell continued to play an active role with Georgia Southern University’s football program after his retirement, addressing the team for the last time at practice on September 7, 2006;  
Whereas Erk Russell died on September 8, 2006, at the age of 80, and is survived by his wife, Jean, and sons, Rusty and Jay; and  
Whereas Erk Russell had a unique ability to relate to players, and was a great influence on thousands of players, students, staff, faculty, and fans nationwide: Now, therefore, be it  
 
That the House of Representatives— 
(1)on the occasion of the death of Erskine Erk Russell, expresses its deepest condolences to his wife, Jean, and to their two sons, Rusty and Jay; and  
(2)recognizes the outstanding contributions Erskine Erk Russell made throughout his life to the University of Georgia, Georgia Southern University, the State of Georgia, and the United States.  
 
